Gkaoe, J.
(concurring in part and dissenting in part). I concur with tbe majority opinion in so far as it bolds that tbe evidence is sufficient to show a conversion of tbe property in question by tbe defendant. I dissent from tbe majority opinion in so far as it holds that there is no substantial evidence in tbe record to support tbe verdict.
Tbe property converted is located in tbe armory in Eismarck, North Dakota. It was only such property as was used for tbe convenience, use and entertainment of tbe members of tbe company. Tbe members and officers of tbe company were familiar with it and were perhaps in just as good a position to know its value as tbe adult members of the household would be familiar with and know tbe value of tbe furniture of tbe home. Because tbe company had a corporate existence, would not prevent tbe officers or members or directors, in the circumstances here, from knowing tbe value of the property in tbe armory. Tbe wit*633nesses who testified for plaintiff were competent to give evidence as to value. They did so. I think the plaintiff has adduced some substantial evidence of value of all the property converted, which is sufficient to support the verdict.